Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 01/04/2022.
Claims 1 and 16 are amended by the Applicants.
Claims 1-21 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,783,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention generally relates to the field of automated testing of a software application. The method/system includes in part the following steps “…(a) receiving, from a code build automation system via a communication network, notification of a code push event; (b) triggering a code   build; (c) receiving, from the code build automation system via a communication network, the code build and a scope of the code build; (d) determining a test suite to execute against the code build by matching one or more label directives associated with the scope of the code build;  (e) executing the test suite against a system under test…” as recited “…(a) receiving notification of a code build event from the code management system and  a scope of the code build; (b) retrieving the test suite from the project management system; (c) determining a test suite to execute against the code build by matching one or more of the label directives associated with the scope of the code build; (d)  requesting reservation of resources from the resource reservation system; (e) executing the test suite against the system under test…” as recited in claim 16.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20150331689 A1 discloses a software automation build system including a one or more source code repositories, the one or more source code repositories including source code of a software product and a source code for a build system. The source code for the build system stores a configuration specifying a build and test environment as a configuration file that can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations, using virtual 

US 20130024842 A1 discloses Described are a system and method for performing an automated quality assessment on a software program under test. A test automation system executes a test on a software program Data related to the test is automatically collected. The data includes first information determined by the test automation system in response to executing the test. The data further includes second information related to the test and received from a source other than the test automation system. The first information is analyzed. A quality assessment of the software program is generated from the analyzed first information and from the second information.

US 20180196731 A1 discloses provided is a system for building and validating an application (including e.g., various software versions and revisions, programming languages, code segments, among other examples) without any scripting required by a system user. In one embodiment, an SDLC system is configured to construct a build and test environment, by automatically analyzing a submitted project. The build environment is configured to assemble existing user code, for example, to generate an application to test. Code building can include any one or more of code compilation, assembly, and code interpretation. The system can include a user interface provided to clients, users, and/or customer environments to facilitate user interaction and control of build and test validation. The system can accept user specification of 

Fraser, Gordon, and Andrea Arcuri. "Evosuite: automatic test suite generation for object-oriented software." 
Fraser, Gordon, and Andrea Arcuri. "Whole test suite generation." 
Walcott, Kristen R., et al. "Timeaware test suite prioritization." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193